JS 44C/SDNY Case 1:19-cv-09344-JMF ope VERsHEe# 10/09/19 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

EAGLE EQUITY FUNDS, LLC, AHG CENTRAIS ELETRICAS BRASILEIRAS S/A — ELETROBRAS, WILSON PINTO
VERMOGENSVERWALTUNGSGESELLSCHAFT MB, AND AAE FERREIRA, JR., AND ELVIRA BARACUHY CAVALCANTI PRESTA
MANAGEMENT FOR ENERGY EQUIPMENT LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

KAHN SWICK & FOTI, LLC
1100 Poydras Street, Suite 3200, New Orleans, LA 70163
Tel.: (604) 455-1400

CAUSE OF ACTION (CITE THE U.S, CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSA)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Breach of contract; violation of securities laws, 15 U.S.C. §§ 78j(b), 78t(a), 17 C.F.R. § 240.10b-5; declaratory judgment, 28 U.S.C. § 2201.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]YesL]

If yes, was this case Vol.[_] Invol. [[] Dismissed. No[_] Yes [_] If yes, give date & Case No.

IS THIS AN INTERNATICGINAL ARBITRATION CASE? No [x] Yes [_]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[1307 HEALTHCARE! 375 FALSE CLAIMS
{110 INSURANCE { 1310 AIRPLANE PHARMACEUTICAL PERSONAL | | 625 DRUG RELATED [ 1422 APPEAL (1
{ | 120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY ge pure OF PROPERTY 28 USC 158 { 1376 QUI TAM
[ } 130 MILLER ACT LIABILITY [ 1965 PERSONAL INJURY 1 USC 881 [ 1423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY |) 9 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL | ]410 ANTITRUST
[ }150 RECOVERY OF [1330 FEDERAL INJURY PRODUCT | |430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS | | 450 COMMERCE
ENFORCEMENT LIABILITY | | 460 DEPORTATION
OF JUDGMENT —[_] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [| ] 470 RACKETEER INFLU-
[ 1151 MEDICARE ACT _[ ]345 MARINE PRODUCT { ]830 PATENT ENCED & CORRUPT
{ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD - ORGANIZATION ACT
Seeatinco [ 1350 MOTOR VEHICLE [ 371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS = [ ]355 MOTOR VEHICLE { ]840 TRADEMARK { ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ 1480 CABLE/SATELLITE TV
[ 1153 RECOVERY OF —[_] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR | | 864 HIA (1395¢8) [ ] 850 SECURITIES/
OF VETERAN'S __[ ]362 PERSONAL INJURY - PROPERTY DAMAGE { ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE [ }710 FAIRLABOR | ] 863 DIWG/DIWWW (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT _—([ 1864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ]865 RS! (405{g))
[x] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ }891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
{ }§35 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[ ]440 ee SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY £)441 VOTING ee [ ] 896 ARBITRATION
[ ]210 LAND | |442 EMPLOYMENT PRISONER CIVIL RIGHTS t Peceapanebind lala OR
CONDEMNATION — [ | 443 HOUSING/ [ 1462 NATURALIZATION
[]220 FORECLOSURE ae [ACCOMMODATIONS || | 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ]230 RENT LEASE & [ ]555 PRISON CONDITION —(_ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS Hall =
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ }245 TORT PRODUCT { 1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ]290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Xl yes LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-09344-JMF Document 2 Filed 10/09/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original [_] 2 Removed from [-]3 Remanded [_] 4 Reinstated or
Proceeding State Court from Reopened
Appellate
L] a. allparties represented Court

C] b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY)

[11 U.S. PLAINTIFF []2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION
(U.S. NOT A PARTY)

[_] 5 Transferred from []6 Multidistrict

BASIS OF JURISDICTION
[_]4 DIVERSITY

oO 7 Appeal to District
Judge from
Magistrate Judge

Litigation

(Specify District) (Transferred)

CL 8 Multidistrict Litigation (Direct File)

IF DIVERSITY, INDICATE
CITIZENSHIP BELOW.

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO:

DATE 40/9/2019 it ale

RE OF ATTORNEY OF RECORD
RECEIPT #
Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

L] WHITE PLAINS

MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT

] NO
(x YES (DATE ADMITTED Mo.June yr.2005_)
Attorney Bar Code #MH3583

is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
